ROBB, Associate Justice.
Appeal from a derision of the Acting Commissioner of Patents in an interference proceeding, reversing the decision of the Examiners in Chief and awarding priority to the appellee Gubelmann.
*167Sundstrand’s original application was filed March 14, 1914, and a patent containing the claims of the issue was granted September 26, 1916. Gubelmann copied these claims on November 23, 1918, but made no showing that his failure to copy them within two years from the issuance of the patent was due to special circumstances justifying the delay. Chapman v. Wintroath, 252 U. S. 126, 139, 40 S. Ct. 234, 64 L. Ed. 491; Webster Co. v. Splitdorf Co., 264 U. S. 463, 471, 44 S. Ct. 342, 68 L. Ed. 792. In behalf of Gubelmann it is contended that appellant is estopped to insist upon that issue here, not having raised it below.' To this we cannot assent. Unless a showing is made of special circumstances justifying the delay in copying claims from an issued patent, the two-year limit applies, and there is no basis for the declaration of an interference, so that the award of a patent in such a situation would be an idle ceremony. It is apparent, therefore, that this jurisdictional question may be raised at any time.
Chapman v. Boede, 54 App. D. C. 209, 296 F. 956, is not in point, since it there appeared that the subject-matter of the copied claims was disclosed and claimed in a eopending application.
The decision is reversed.
Reversed.